     Case 2:18-cv-02226-JCM-GWF Document 16 Filed 04/29/19 Page 1 of 3



 1   Cyrus Safa
     Attorney at Law: 13241
 2   Law Offices of Lawrence D. Rohlfing
     12631 East Imperial Highway, Suite C-115
 3   Santa Fe Springs, CA 90670
     Tel.: (562) 868-5886
 4   Fax: (562) 868-5491
     E-mail: rohlfing.office@rohlfinglaw.com
 5
     Gerald M. Welt
 6   Attorney at Law: 1575
     732 S. Sixth Street, Suite 200-D
 7   Las Vegas, NV 89101
     Tel.: (702) 382-2030
 8   Fax: (702) 684-5157
     E-mail: gmwesq@weltlaw.com; kwp@weltlaw.com
 9
     Attorneys for Plaintiff Manuel L. Garcia
10
11                        UNITED STATES DISTRICT COURT
12                               DISTRICT OF NEVADA
13
     MANUEL L. GARCIA,                          )   Case No.: 2:18-cv-02226-JCM-GWF
14                                              )
                                                )   STIPULATION TO EXTEND TIME
15                Plaintiff,                    )   OF TIME TO FILE MOTION FOR
                                                )   REMAND/REVERSAL
16         vs.                                  )
                                                )   (FIRST REQUEST)
17   NANCY A. BERRYHILL, Acting                 )
     Commissioner of Social Security,           )
18                                              )
                  Defendant.                    )
19                                              )
20
           Plaintiff Manuel L. Garcia and Defendant Nancy A. Berryhill, Acting
21
     Commissioner of Social Security, through their undersigned attorneys, stipulate,
22
     subject to this court’s approval, to extend the time from May 2, 2019, to May 31,
23
     2019, for Plaintiff to send his Motion for Remand/Reversal with all other dates in
24
     the Court’s Scheduling Order extended accordingly. This is Plaintiff's first request
25
26
27
                                              -1-
28
     Case 2:18-cv-02226-JCM-GWF Document 16 Filed 04/29/19 Page 2 of 3



 1   for an extension. This request is made at the request of Plaintiff’s counsel to allow
 2   additional time to fully research the issues presented.
 3         Plaintiff’s counsel currently has three motions due the week this motion is
 4   due. Counsel has at least one District Court motion due each week until May 31,
 5   in addition to it seven reply briefs, and 11 Appeals Council briefs. Council will
 6   also be taking a pre-planned leave one-week prior to the proposed due date. Also,
 7   in May, plaintiff’s counsel also has three out of county hearings requiring
 8   significant travel time. An extension to May 31, 2019, will allow counsel to fully
 9   research the issues presented.
10   DATE: April 26, 2019             Respectfully submitted,
11                                    LAW OFFICES OF LAWRENCE D. ROHLFING
12
                                           /s/ / Cyrus Safa
13                                BY: _________________________
                                     Cyrus Safa
14                                   Attorney for plaintiff Manuel L. Garcia
15
     DATE: April 26, 2019                 NICHOLAS A. TRUTANICH
16                                        United States Attorney
17
                                      /s/ Gina Tomaselli
18
                                  BY: ____________________________
19
                                       Gina Tomaselli
20                                     Special Assistant United States Attorney
                                       Attorneys for defendant Nancy A. Berryhill
21                                     Acting Commissioner of Social Security
                                      |*authorized by e-mail|
22
23
24   DATED:
25   IT IS SO ORDERED:
26                             UNITED STATES MAGISTRATE JUDGE
27
                                              -2-
28
     Case 2:18-cv-02226-JCM-GWF Document 16 Filed 04/29/19 Page 3 of 3



 1
 2                        CERTIFICATE OF SERVICE
                   FOR CASE NUMBER 2:18-CV-02226-JCM-GWF
 3
 4         I hereby certify that I electronically filed the foregoing with the Clerk of the

 5   Court for this court by using the CM/ECF system on April 26, 2019.
 6          I certify that all participants in the case are registered CM/ECF users and
 7
     that service will be accomplished by the CM/ECF system.
 8
                               /s/ Cyrus Safa
 9                             _______________________________
10                             Cyrus Safa
                               Attorneys for Plaintiff
11                             ___________
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                              -3-
28
     Case 2:18-cv-02226-JCM-GWF Document 16-1 Filed 04/29/19 Page 1 of 3



 1    Cyrus Safa
      Attorney at Law: 13241
 2    Law Offices of Lawrence D. Rohlfing
      12631 East Imperial Highway, Suite C-115
 3    Santa Fe Springs, CA 90670
      Tel.: (562) 868-5886
 4    Fax: (562) 868-5491
      E-mail: rohlfing.office@rohlfinglaw.com
 5
      Gerald M. Welt
 6    Attorney at Law: 1575
      732 S. Sixth Street, Suite 200-D
 7    Las Vegas, NV 89101
      Tel.: (702) 382-2030
 8    Fax: (702) 684-5157
      E-mail: gmwesq@weltlaw.com; kwp@weltlaw.com
 9
      Attorneys for Plaintiff Manuel L. Garcia
10
11
12
                          UNITED STATES DISTRICT COURT
13
                                 DISTRICT OF NEVADA
14
15
      MANUEL L. GARCIA                           ) Case No.: 2:18-cv-02226-JCM-GWF
16                                               )
                  Plaintiff,                     ) │PROPOSED│ ORDER EXTENDING
17    v.                                         ) BRIEFING SCHEDULE
                                                 )
18    NANCY A. BERRYHILL, Acting                 )
      Commissioner of Social Security,           )
19                                               )
                                                 )
20                Defendant.                     )
                                                 )
21
22          Based upon the stipulation of the parties, and for cause shown,
23          IT IS HEREBY ORDERED, that Plaintiff shall have an extension of time, to
24    and include May 31, 2019, in which to file Plaintiff’s MOTION FOR REVERSAL
25    AND/OR REMAND; and that all other deadlines set forth in the April 1, 2019
26    ///
27
                                              -1-
28
     Case 2:18-cv-02226-JCM-GWF Document 16-1 Filed 04/29/19 Page 2 of 3



 1    Case Management Order shall be extended accordingly. IT IS SO ORDERED.
 2    DATE : 4/30/2019
                                   _______________________________
 3                                 THE HONORABLE GEORGE FOLEY
                                   UNITED STATES MAGISTRATE JUDGE
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                          -2-
28
     Case 2:18-cv-02226-JCM-GWF Document 16-1 Filed 04/29/19 Page 3 of 3



 1    Respectfully submitted,
 2    LAW OFFICES OF Lawrence D. Rohlfing
 3
            /s/Cyrus Safa
 4
      BY: _________________________
 5       Cyrus Safa
         Attorney for plaintiff
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                          -3-
28
